                                      AURORA ENTERPRISES 1, LLC ET AL VS. AMERICAN
                                      BANKERS INS. CO
                                       JEFFERSON CIRCUIT COURT
              20-CI-006838             Filed on 11/25/2020 as CONTRACT with HON. JUDITH MCDONALD BURKMAN
                                       **** NOT AN OFFICIAL COURT RECORD ****


    Parties                                                                                                20-CI-006838
      AMERICAN BANKERS INS. CO. OF FLORIDA as DEFENDANT / RESPONDENT

       Memo
         Registered Agent of Service exists.

       Summons
         CIVIL SUMMONS issued on 11/25/2020 by w ay of CERTIFIED MAIL
         LINDA SMITH, CSC, SIGNED

      AURORA ENTERPRISES 1, LLC as PLAINTIFF / PETITIONER
      RITU KAPOOR, EX. OF EST. OF ROHIT ARORA as PLAINTIFF / PETITIONER
      ADANICK, PERRY as ATTORNEY FOR DEFENDANT

       Address
         ROLFES HENRY CO., LPA
         10200 FOREST GREEN BLVD
         LOUISVILLE KY 40223

      ADANICK, PERRY as ATTORNEY FOR DEFENDANT

       Address
         ROLFES HENRY CO., LPA
         10200 FOREST GREEN BLVD
         LOUISVILLE KY 40223

      BURCH, STEWART C. as ATTORNEY FOR PLAINTIFF

       Address
         114 W EST CLINTON STREET
         FRANKFORT KY 40601

      CORPORATION SERVICE COMPANY as REGISTERED AGENT OF SERVICE

       Memo
         Related party is AMERICAN BANKERS INS. CO. OF FLORIDA

       Address
         421 W EST MAIN STREET
         FRANKFORT KY 40601


    Documents                                                                                              20-CI-006838

      COMPLAINT / PETITION filed on 11/25/2020

      ANSWER filed on 12/17/2020
      NOTICE - OTHER filed on 12/17/2020




2/15/2021                                                        00443                                                    1
    Images                                                                             20-CI-006838

      COMPLAINT / PETITION filed on 11/25/2020 Page(s): 3

      COMPLAINT / PETITION filed on 11/25/2020 Page(s): 3

      COMPLAINT / PETITION filed on 11/25/2020 Page(s): 3

      COMPLAINT / PETITION filed on 11/25/2020 Page(s): 3

      COMPLAINT / PETITION filed on 11/25/2020 Page(s): 3

      COMPLAINT / PETITION filed on 11/25/2020 Page(s): 3

      COMPLAINT / PETITION filed on 11/25/2020 Page(s): 3

      COMPLAINT / PETITION filed on 11/25/2020 Page(s): 3

      SUMMONS filed on 11/25/2020 Page(s): 1

      SUMMONS filed on 11/25/2020 Page(s): 1

      SUMMONS filed on 11/25/2020 Page(s): 1

      SUMMONS filed on 11/25/2020 Page(s): 1

      SUMMONS filed on 11/25/2020 Page(s): 1

      SUMMONS filed on 11/25/2020 Page(s): 1

      SUMMONS filed on 11/25/2020 Page(s): 1

      SUMMONS filed on 11/25/2020 Page(s): 1

      COURTESY FINANCIAL TRANSACTION REPORT filed on 11/25/2020 Page(s): 1

      ANSWER filed on 12/17/2020 Page(s): 4

      NOTICE - OTHER filed on 12/17/2020 Page(s): 2


                                         **** End of Case Number : 20-CI-006838 ****




2/15/2021                                                   00443                                     2
Filed               20-CI-006838   11/25/2020            David L. Nicholson, Jefferson Circuit Clerk




                                COMMONWEALTH OF KENTUCKY
                                  JEFFERSON CIRCUIT COURT
                                        DIVISION ______
                                 CIVIL ACTION NO. 20-CI-_______


        AURORA ENTERPRISES 1, LLC,
        a Delaware Limited Liability Company, and
        RITU KAPOOR, Executrix of
        THE ESTATE OF DR. ROHIT ARORA                                                  PLAINTIFFS


        V.                                      COMPLAINT


        AMERICAN BANKERS INSURANCE
        COMPANY OF FLORIDA                                                            DEFENDANT

              Serve:         Corporation Service Company
                             421 West Main Street




                                                                                                       Presiding Judge: HON. JUDITH MCDONALD BURKMAN (630153)
                             Frankfort, KY 40601

                               ______________________________________

              The Plaintiffs file the following Complaint against Defendant American Bankers

        Insurance Company of Florida:

              1.       Plaintiff Aurora Enterprises 1, LLC, is a Delaware limited liability

        company, and the owner of real property with improvements known as 2612 South

        English Station Road, Louisville, Jefferson County, Kentucky (“the Property”).

              2.       Dr. Rohit Arora was the sole member and owner of Plaintiff Aurora

        Enterprises 1, LLC at the time of his death. Dr. Rohit Arora is the named insured

        under a policy of insurance with Defendant American Bankers Insurance Company of
                                                                                                       COM : 000001 of 000003




        Florida. On December 19, 2019, Ritu Kapoor qualified as Executrix of the Estate of Dr.

        Rohit Arora and pursuant to the Last Will and Testament of Dr. Rohit Arora, became

                                                   -1-


Filed               20-CI-006838   11/25/2020            David L. Nicholson, Jefferson Circuit Clerk
Filed                 20-CI-006838   11/25/2020           David L. Nicholson, Jefferson Circuit Clerk




        the sole owner or member of Plaintiff Aurora Enterprises 1, LLC.

               3.     American Bankers Insurance Company of Florida (“American Bankers”)

        is a foreign insurance company doing business within the Commonwealth of Kentucky.

        The service of process agent for American Bankers is Corporation Service Company,

        421 West Main Street, Frankfort, Kentucky 40601.

               4.     American Bankers issued a policy of insurance to the Plaintiffs which

        provided for coverage in the event of loss or damage to certain improvements located

        on the Property. The policy has been designated by American Bankers as Policy No.

        FS4142698 05 (“the Policy”). The Policy was in full force and effect at the time of the

        loss set forth below.




                                                                                                        Presiding Judge: HON. JUDITH MCDONALD BURKMAN (630153)
               5.     On November 27, 2018, damaging winds crossed the Property causing

        damage to the improvements located at the Property.

               6.     The wind damage sustained to the Plaintiffs’ Property is a covered event

        under the terms of the Policy.

               7.     American Bankers has breached the Policy and the agreement of the

        parties by wrongfully refusing to pay for the wind damage covered under the terms of

        the Policy.

               8.     The damages sustained by the Plaintiffs as a result of the breach by

        American Bankers are in excess of the minimum jurisdictional limits of this Court.

               WHEREFORE, the Plaintiffs demand judgment against American Bankers in
                                                                                                        COM : 000002 of 000003




        an amount to be determined by a jury in excess of the minimum jurisdictional limits

        of this Court; for a trial by jury; for recovery of all court costs and attorney’s fees; and

                                                    -2-


Filed                 20-CI-006838   11/25/2020           David L. Nicholson, Jefferson Circuit Clerk
Filed                          20-CI-006838                11/25/2020         David L. Nicholson, Jefferson Circuit Clerk




        for any and all other relief to which the Plaintiffs may appear to be entitled.

                                                                              LOGAN BURCH & FOX



                                                                                 /s/ Stewart C. Burch
                                                                              Stewart C. Burch
                                                                              114 West Clinton Street
                                                                              Frankfort, Kentucky 40601
                                                                              (502) 875-3884
                                                                              sburch@lgpllc.com
                                                                              ATTORNEY FOR PLAINTIFFS


        ref:sm p(S tew art-P leadings)A rora.C om plaint




                                                                                                                            Presiding Judge: HON. JUDITH MCDONALD BURKMAN (630153)
                                                                                                                            COM : 000003 of 000003




                                                                        -3-


Filed                          20-CI-006838                11/25/2020         David L. Nicholson, Jefferson Circuit Clerk
                                                                                                                        LDD / ALL
                                                                                                     Transmittal Number: 22383705
Notice of Service of Process                                                                            Date Processed: 12/04/2020

Primary Contact:           Ms. Mona Cohen
                           Assurant
                           11222 Quail Roost Dr
                           Miami, FL 33157-6596

Entity:                                       American Bankers Insurance Company of Florida
                                              Entity ID Number 0470861
Entity Served:                                American Bankers Ins. Co. of Florida
Title of Action:                              Aurora Enterprises 1, LLC vs. American Bankers Insurance Company of Florida
Matter Name/ID:                               Aurora Enterprises 1, LLC vs. American Bankers Insurance Company of Florida
                                              (10713782)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Jefferson County Circuit Court, KY
Case/Reference No:                            20-CI-006838
Jurisdiction Served:                          Kentucky
Date Served on CSC:                           12/03/2020
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Stewart C. Burch
                                              502-875-3884

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
  AOC-E-105                Sum Code: CI.
  Rev. 9-14                                                                                       Case #: 20-CI-006838
  Commonwealth of Kentucky                                                                        Court: CIRCUIT
  Court of Justice Courts.ky.gov                                                                  County: JEFFERSON Circuit
  CR 4.02; Cr Official Form 1                               CIVIL SUMMONS

Plantiff, AURORA ENTERPRISES 1, LLC ET AL VS. AMERICAN BANKERS INS. CO, Defendant


      TO: CORPORATION SERVICE COMPANY
               421 WEST MAIN STREET
               FRANKFORT, KY 40601
 Memo: Related party is AMERICAN BANKERS INS. CO. OF FLORIDA


The Commonwealth of Kentucky to Defendant:
AMERICAN BANKERS INS. CO. OF FLORIDA

     You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the -
document delivered to you with this Summons.



                                                                             4. . k -'_ L isi_~
                                                                 Jefferson Circuit Clerk
                                                                 Date: 11/25/2020




                                                            Proof of Service
     This Summons was:

I ❑ Served by delivering a true copy and the Complaint (or other initiating document)

        To

I ❑ Not Served because:


     Date:                                     , 20
                                                                                                      Served By


                                                                                                        Title

Summons ID: 296892220484992@00000961671
CIRCUIT: 20-CI-006838 Cert'rfied Mail
AURORA ENTERPRISES 1, LLC ETAL VS. AMERICAN BANKERS INS. CO                                                       i


 IIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIII IIII
                                                              Page~1of 1                                e             ~
m                      &U-41a-UvT00jo   -i   I,LDrcuev         Waura L. Nis:noisori, Jeirersori €,;orcaait CIerEt




                                    COMMONWEALTH OF KENTUCKY
                                      JEFFERSON CIRCUIT COURT
                                            DIVISION
                                     CIVIL ACTION NO. 20-CI-


        AURORA ENTERPRISES 1, LLC,
        a Delaware Limited Liability Company, and
        RITU KAPOOR, Executrix of
        THE ESTATE OF DR. ROHIT ARORA                                                            PLAINTIFFS


        V.                                           COMPLAINT


        AMERICAN BANKERS INSURANCE
        COMPANY OF FLORIDA                                        '                             DEFENDANT

              Serve:           Corporation Service Company
                               421 West Mairi Street
                               Frankfort, KY 40601



              The Plaintiffs file the following Complaint against Defendant American Bankers

        Insurance Company of Florida:

              1.       Plaintiff Aurora. Enterprises 1, LLC, is a Delaware limited liability

        company, and the owner of real property with improvements known as 2612 South

        English Station Road, Louisville, Jefferson County, Kentucky ("the Property").

              2.       Dr. Rohit Arora was the sole member and owner of Plaintiff Aurora

        Enterprises 1, LLC at the time of his death. Dr. Rohit Arora is the named insured

        under a policy of insurance with Defendant American Bankers Insurance Company of

        Florida. On December 19, 2019,Ritu Kapoor qualified as Executrix of the Estate of Dr.

        Rohit Arora and pursuant to the Last Will and Testament of Dr. Rohit Arora, became

                                                         -1-


Fited               2o-Ct-006838        11/25/2020             ©avid L. Nichotson, Jefferson Circuit Clerk
t- . s t-e,i                 cU-aA-Ua7138 5x   V[1 ~01/LE/U         13laviC L. Ni::I1C3iaony JetCerSotl €;6rcutt C9Gr$:




               the sole owner or member of Plaintiff Aurora Enterprises 1, LLC.

                      3.     American Bankers Insurance Company of Florida ("American Bankers")

               is a foreign insurance company doing business within the Commonwealth of Kentucky.

               The service of process agent for American Bankers is Corporation Service Company,

               421 West Main Street, Frankfort, Kentiicky 40601.

                      4.     American Bankers issued a policy of insurance to the Plaintiffs which

               provided for coverage in the event of loss or damage to certain improvements located

               on the Property. The policy has been designated by American Bankers as Policy No.

               FS4142698 05 ("the Policy"). The Policy was in full force and effect at the time of the

               loss set forth below.

                     .5.     On November 27, 2018, damaging winds crossed the Property causing

               damage to the improvements located at the Property.

                      6:     The wind damage sustained to the Plaintiffs' Property is a covered event

               under the terms of the Policy.

                      7.     American Bankers has breached the Policy and the agreement of the

               parties by wrongfully refusing to pay for the wind damage covered under the terms of

               the Policy.

                      8.     The damages sustained by the Plaintiffs as a result of the breach by

               American Bankers are in excess of the minimum jurisdictional limits of this Court.

                      WHEREFORE, the Plaintiffs demand judgment against American Bankers in

               an amount to be determined by a jury in excess of the minimum jurisdictional limits

               of this Court; for a trial by jury; for recovery of all court costs and attorney's fees; and

                                                              -2-


Fiied                        20-CI-006838      11/2512020           David L. NichoEson, Jefferson Circuit Cferk
                            ZU-U-T313573;j5         7'61'~,'b1:`i}Zi!   IJaYICJ L. NiclioISo5l, .Jenp6'.SC;I4 CiYC164'C. Cle5'!S .




        for any and all other relief to which the Plaintiffs may appear to be entitled.

                                                                        LOGAN BURCH & FOX



                                                                           /s/ Stewart C. Burch
                                                                        Stewart C. Burch
                                                                        114 West Clinton Street
                                                                        Frankfort; Kentucky 40601
                                                                        (502) 875-3884
                                                                        sburch@lgpllc.com
                                                                        ATTORNEY FOR PLAINTIFFS


        ref smp(Stewart-Pleadings)Arora.Complaint




Fited                       2G-CE-006838            11125/2020          David L. Nicholson, Jefferson Circuit Clerk
David L. Nicholson, Jefferson Circuit Clerk
600 West Jefferson Street
Louisville, KY 40202-4731




                                         CORPORATION SERVICE COMPANY
                                         421 WEST MAIN STREET .
                                         FRANKFORT, KY 40601




                                                KCOJ eFiling Cover Sheet


Case .Number: 20-CI-006838
Envelope Number: 2968922

Package Retrieval Number: 296892220484992@00000961671

Service by: Certified Mail
Service Fee: $ 0.00
Postage Fee: $12.35

The attached documents Were generated via the Kentucky Court of Justice eFiling system. For more
information on eFiling, go to http://courts.ky.gov/efiling.




                                                           Page 1 of 1                 Generated: 11/25/2020 3:13:04 PM
                                                                    U.S. POSTAGE>)wrner sowEs


                                                                    ziPao2o2! $,007.60°
                                                                    02 4lM1'
                                                                    0000371276NOV.30 2020




    ~

              I
,           o~
            ~ l
            E'
            M1 ~

            flJ ~



            C3
               ,
            O ~
            R'4
            fU ~
            E
             .'
            a
            O I
            M1

                1




        .           .   .   ~ '   ~ . .       •   '   ~ .   .   t




                                          V
                                                                                               20-22341




                                                                                                          E2C2B4A2-A74A-4254-B140-00FA98D0B21A : 000001 of 000004
CASE NO. 20-CI-006838                                       JEFFERSON CIRCUIT COURT
                                                                    DIVISION NINE (9)
                                              HON. JUDITH MCDONALD-BURKMAN, JUDGE

AURORA ENTERPRISES 1, LLC,
a Delaware Limited Liability Company, and
RITU KAPOOR, Executrix of THE ESTATE
OF DR. ROHIT ARORA                                                                     PLAINTIFFS

v.     DEFENDANT AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA’S
                  ANSWER TO PLAINTIFF’S COMPLAINT

AMERICAN BANKERS INSURANCE
COMPANY OF FLORIDA                                                                     DEFENDANT

                                            *** *** ***

       Comes the Defendant, American Bankers Insurance Company of Florida, by counsel, and

for its Answer to Plaintiff’s Complaint and states as follows:

       1.      The Complaint fails to state a cause of action against this Defendant upon which

relief can be granted.

       2.      The matters asserted in Plaintiffs’ Complaint are or may be barred by any and all

statutes of limitation and/or contractual limitation periods.

       3.      This Defendant is without information sufficient to form a belief as to the truth of

the allegations contained in paragraphs 1 and 2 of Plaintiffs’ Complaint and all such allegations

are, therefore, denied.

       4.      This Defendant admits the allegations contained in paragraph 3 of Plaintiffs’

Complaint.

       5.      This Defendant denies the allegations of paragraph 4 as written and instead avers
                                                                                                          ANS : 000001 of 000004




that it issued a policy of insurance FSL-414269805-98 to Dr. Rohit Arora which provided certain

coverages for the location described therein. This policy of insurance was subject to all of its terms,

definitions, and exclusions, all of which are relied upon by this Defendant in this action.
       6.      In response to the allegations contained in paragraphs 5 and 6 of Plaintiffs’




                                                                                                     E2C2B4A2-A74A-4254-B140-00FA98D0B21A : 000002 of 000004
Complaint, it is admitted that some minor wind damage occurred to Dr. Arora’s property as the

result of a November 2018 storm and that some of the reported damage was covered under the

terms of the policy of insurance. This Defendant denies each and all of the remaining allegations

contained in paragraphs 5 and 6 of Plaintiffs’ Complaint.

       7.      This Defendant denies each and all of the allegations contained in paragraphs 7 and

8 of Plaintiffs’ Complaint and instead avers that all sums that were properly payable under the

terms of the insurance policy for the alleged loss have in fact been paid.

       8.      As a further defense, it is averred that at all times relevant to this action this

Defendant acted with dispatch and dealt in good-faith with its insured and otherwise acted in

conformity with the terms of the subject insurance policy and the requirements of Kentucky law.

       9.      As an additional defense, it is averred that the Plaintiffs have a duty to mitigate

damages and to exercise ordinary care to avoid damages; any damages which the Plaintiffs failed

to mitigate or avoid are barred or, in the alternative, any judgment received by the Plaintiffs

(entitlement to which must be expressly proven by the Plaintiffs) must be reduced in proportion to

any finding that the Plaintiffs failed to mitigate damages or to exercise ordinary care to prevent

damage.

       10.     Any allegation contained in the Plaintiff’s Complaint which has not been

specifically admitted is to be deemed denied.

       11.     Because investigation of the allegations contained in the Complaint is not complete

at this time, this Defendant may have defenses which are not presently known. Therefore, in order
                                                                                                     ANS : 000002 of 000004




to preserve any such defenses, this Defendant herein incorporates by reference all of those

appropriate defenses set forth in Rules 8 and 12 of the Kentucky Rules of Civil Procedure.
Moreover, this Defendant reserves all rights pursuant to Rule 15 of the Kentucky Rules of Civil




                                                                                                        E2C2B4A2-A74A-4254-B140-00FA98D0B21A : 000003 of 000004
Procedure to subsequently amend this pleading in order to clarify, if necessary, the applicability

of any such defense or to add any other defenses (affirmative or otherwise) pertinent to this action.

          WHEREFORE, the Defendant, American Bankers Insurance Company of Florida,

demands as follows:

          1.    That the Plaintiffs’ Complaint against this Defendant be dismissed and held for

naught;

          2.    Trial by jury of all issues so triable;

          3.    Its costs herein expended; and

          4.    Any and all other proper relief to which this Defendant may appear to be entitled.



                                                          Respectfully submitted,

                                                          /s/ Perry A. Adanick
                                                          Hon. James P. Nolan, II
                                                          Hon. Perry A. Adanick
                                                          Rolfes Henry Co., LPA
                                                          10200 Forest Green Blvd., Suite 602
                                                          Louisville, KY 40223
                                                          P: (502) 371-4000
                                                          F: (502) 371-4009
                                                          jnolan@rolfeshenry.com
                                                          padanick@rolfeshenry.com
                                                          Counsel for Defendant, American Bankers
                                                          Insurance Company of Florida


                                                                                                        ANS : 000003 of 000004
                               CERTIFICATE OF SERVICE




                                                                                                    E2C2B4A2-A74A-4254-B140-00FA98D0B21A : 000004 of 000004
       It is hereby certified that a true and accurate copy of the foregoing was served, via the
Court’s electronic filing system and/or via first-class mail, and facsimile, this the 17th day of
December, 2020, upon the following:

Stewart C. Burch
Logan Burch & Fox
114 West Clinton Street
Frankfort, KY 40601
sburch@lgpllc.com
Counsel for Plaintiffs



                                                    /s/ Perry A. Adanick_____________
                                                    Perry A. Adanick




                                                                                                    ANS : 000004 of 000004
                                                                                        20-22341




                                                                                                   9FC3E892-6F6D-4153-8C12-C132CF08C503 : 000001 of 000002
CASE NO. 20-CI-006838                                    JEFFERSON CIRCUIT COURT
                                                                 DIVISION NINE (9)
                                           HON. JUDITH MCDONALD-BURKMAN, JUDGE

AURORA ENTERPRISES 1, LLC,
a Delaware Limited Liability Company, and
RITU KAPOOR, Executrix of THE ESTATE
OF DR. ROHIT ARORA                                                                PLAINTIFFS

  v. NOTICE OF SERVICE OF DEFENDANT AMERICAN BANKERS INSURANCE
    COMPANY OF FLORIDA’S FIRST SET OF REQUESTS FOR ADMISSIONS,
   INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS
  PROPOUNDED UPON PLAINTIFF RITU KAPOOR, Executrix of THE ESTATE OF
                          DR. ROHIT ARORA

AMERICAN BANKERS INSURANCE
COMPANY OF FLORIDA                                                                DEFENDANT

                                         *** *** ***

       Comes the Defendant, American Bankers Insurance Company of Florida, by and through

undersigned counsel, and hereby notifies this Honorable Court that it served “Defendant American

Bankers Insurance Company of Florida’s First Set of Requests for Admissions, Interrogatories and

Request for Production of Documents Propounded to Plaintiff Ritu Kapoor, Executrix of The

Estate of Dr. Rohit Arora” upon all counsel on this 17th day of December, 2020.

                                                   Respectfully submitted,

                                                   /s/ Perry A. Adanick
                                                   Hon. James P. Nolan, II
                                                   Hon. Perry A. Adanick
                                                   Rolfes Henry Co., LPA
                                                   10200 Forest Green Blvd., Suite 602
                                                   Louisville, KY 40223
                                                   P: (502) 371-4000
                                                   F: (502) 371-4009
                                                                                                   NO : 000001 of 000002



                                                   jnolan@rolfeshenry.com
                                                   padanick@rolfeshenry.com
                                                   Counsel for Defendant, American Bankers
                                                   Insurance Company of Florida
                                                                                                         9FC3E892-6F6D-4153-8C12-C132CF08C503 : 000002 of 000002
                                 CERTIFICATE OF SERVICE

        It is hereby certified that a true and accurate copy of the foregoing was served, via the
Court’s electronic filing system and/or via electronic mail, first-class mail, and facsimile, this the
17th day of December, 2020, upon the following:

Stewart C. Burch
Logan Burch & Fox
114 West Clinton Street
Frankfort, KY 40601
sburch@lgpllc.com
Counsel for Plaintiffs



                                                      /s/ Perry A. Adanick_____________
                                                      Perry A. Adanick




                                                                                                         NO : 000002 of 000002
                                                                                               20-22341
CASE NO. 20-CI-006838                                        JEFFERSON CIRCUIT COURT
                                                                     DIVISION NINE (9)
                                               HON. JUDITH MCDONALD-BURKMAN, JUDGE

AURORA ENTERPRISES 1, LLC,
a Delaware Limited Liability Company, and
RITU KAPOOR, Executrix of THE ESTATE
OF DR. ROHIT ARORA                                                                      PLAINTIFFS

v.    DEFENDANT AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA’S
       FIRST SET OF REQUESTS FOR ADMISSIONS, INTERROGATORIES AND
       REQUESTS FOR PRODUCTION OF DOCUMENTS PROPOUNDED UPON
     PLAINTIFF RITU KAPOOR, Executrix of THE ESTATE OF DR. ROHIT ARORA

AMERICAN BANKERS INSURANCE
COMPANY OF FLORIDA                                                                     DEFENDANT

                                             *** *** ***

       Comes the Defendant, American Bankers Insurance Company of Florida, by counsel, and

submit the following First Set of Interrogatories and Requests for Production of Documents to

Plaintiff Ritu Kapoor, Executrix of The Estate of Dr. Rohit Arora, pursuant to the Kentucky Rules

of Civil Procedure.

                                REQUESTS FOR ADMISSIONS

       1.      Please admit that you are not a citizen of, and not domiciled in, the State of Florida.

For the purposes of this request, the term domiciled is defined as the term is used in the opinion in

Travaglio v. Am. Express Co., 735 F.3d 1266, 1269 (11th Cir. 2013). 1

RESPONSE:

       2.      Please admit the amount of damages Plaintiffs are seeking in this matter, exclusive

of attorneys’ fees, interest, and costs, is greater than Seventy-Five Thousand Dollars and No Cents


1
 “‘Citizenship is equivalent to ‘domicile’ for purposes of diversity jurisdiction.’ McCormick v.
Aderholt, 293 F.3d 1254, 1257 (11th Cir. 2002). And domicile requires both residence in a state
and ‘an intention to remain there indefinitely . . . .’ Id. at 1258 (internal quotation marks omitted).”
Travaglio v. Am. Express Co., 735 F.3d 1266, 1269 (11th Cir. 2013)
($75,000.00).

RESPONSE:

       3.       Please admit the amount of damages Plaintiffs are seeking in this matter, exclusive

of attorneys’ fees, interest, and costs, is equal to or less than Seventy-Five Thousand Dollars and

No Cents ($75,000.00).

RESPONSE:



       4.       Please admit the amount of damages Plaintiffs are seeking in this matter, inclusive

of attorneys’ fees, but exclusive of interest and costs, is greater than Seventy-Five Thousand

Dollars and No Cents ($75,000.00).

RESPONSE:



       5.       Please admit the amount of damages Plaintiffs are seeking in this matter, inclusive

of attorneys’ fees, but exclusive of interest and costs, is equal to or less than Seventy-Five

Thousand Dollars and No Cents ($75,000.00).

RESPONSE:

                                     INTERROGATORIES

       1.       What is the name and current residential address of the person answering these

interrogatories?

RESPONSE:

       2.       Describe the Loss in specific detail, including but not limited to what happened,

what was observed, the dates of what happened and what was observed, and identify each person

with personal knowledge of these facts.
RESPONSE:

       3.      Describe what you understand to be the cause of the Loss, the facts supporting your

understanding of what happened, and identify each person who has assisted you in arriving at any

of these understandings.

RESPONSE:

       4.      Identify each person who observed the Loss, the date each person first observed the

Loss, and describe each person’s observations of the damage at the Property, and their

observation(s) of any damages and/or losses alleged in your Complaint.

RESPONSE:

       5.      Describe any and all steps or measures you or any other person or entity took to

mitigate the Loss or damage and to protect the Property or any portion thereof, including personal

property, after the Loss or damage was discovered, including who(m) or what entity(s) took such

action(s) and when each step(s) or effort(s) to protect the Property and any items contained within

the property occurred.

RESPONSE:

       6.      Describe the total dollar amount of damages you are claiming Defendant is

obligated to pay according to the Policy for the Loss, or any portion thereof; and include a detailed

breakdown of each item of damage and the cause of each item of damage, the location of the

property when it was damaged, and the current location of the damaged property; identify each

person or entity you rely on to support your claim for damages, and describe whether any of the

Property, or portion thereof, of claimed damaged has been repaired or replaced, and if so, which

specific Property, or part of it, has been repaired or replaced.

RESPONSE:
       7.         Identify each person and entity who(m)/that has/have inspected the Property or any

damaged area or damaged items, or otherwise made efforts to evaluate the damage as a result of

the Loss, or has/have expressed a proposal or opinion as to the necessary repairs to the Property

or items, and include each person’s and entity’s qualifications and professional affiliations, a

summary of the findings or conclusions, a disclosure of whether an associated written report has

been produced; and the name and contact information of anyone who has a copy of any associated

written report.

RESPONSE:

       8.         Describe every other claim you have submitted to any insurer within the ten (10)

years preceding the subject Loss to the present date? For each, describe the cause of the damages

underlying each claim, the estimated cost to repair the damages underlying each claim, identify

the insurer for each claim, the final terms and conditions of any resolution reached with respect to

each claim and if you filed a lawsuit arising out of any of these claims, the name of the court and

case number where it was filed and the final terms and conditions of any resolution reached with

respect to each lawsuit.

RESPONSE:

       9.         Describe any and all instances of any damage occurring at the Property, which

instances of damage have occurred after the Loss, and which description should include but not be

limited to a description of the damages, a description of the cause, the date of each damage event

at the Property, a description of whether a claim was submitted for any damage, identify each

insurer to whom a claim was presented for damage at the Property and the date it was presented.

RESPONSE:

       10.        State whether you or anyone has taken any photographs of the damaged Property,
personal property, and/or losses alleged in your Complaint. If so, for each such photograph, please:

identify the person taking the photograph, provide the date the photograph was taken, a description

of what the photograph shows, and identify each person who has a copy of each such photograph.

RESPONSE:

         11.   Identify all insurers that the Property’s owners have had policies with, including

but not limited to, homeowners or tenant/renters insurance, and any commercial insurance. Identify

each such insurer and provide the policy number, type of insurance coverage, effective dates of

the policy, and state whether the policy was cancelled or the insurer refused to renew any policy

and, if a policy was nonrenewal or cancelled, please provide the reason(s) stated by the insurer for

nonrenewal or the cancellation.

RESPONSE:

         12.   Describe each action you took to comply with the Policy’s duties after loss

provisions, including how and when you notified Defendant, and your cooperation with the

Defendant in obtaining and producing to Defendant any and all information, documentation,

and/or items requested by Defendant regarding the Loss, including providing Defendant the

opportunity to inspect personal property and the providing to Defendant of photographs and

receipts for personal property.

RESPONSE:

         13.   Identify each document pertaining to your compliance or non-compliance with the

Policy’s duties after loss provisions, in the claim presentation, and your cooperation with the

Defendant in producing any and all information, documentation, and/or items to support the Loss,

including, but not limited to, those efforts described in your Answer to Interrogatory Number 12,

above.
RESPONSE:

       14.     Identify each person who has resided at the Property, including each person’s

current age.

RESPONSE:

       15.     Identify with specificity what was the use of each room and area contained within

any loss area of the Property claimed for this Loss, and what percentage of time each room or area

was used in the manner identified here. To the extent any person resided in (i.e., bedroom) or

utilized any area or room in the loss area, please identify each person and, if not identified in

Answer to Interrogatory Number 14, please provide each person’s age at the time of the loss.

RESPONSE:

       16.     Describe the total dollar amount in actual cash value (“ACV”) for the damages to

the Property that you are claiming the Defendant is obligated to pay according to the Policy for

the Loss, or any portion thereof.

RESPONSE:

       17.     Describe the total dollar amount in replacement cost value (“RCV”) for the

damages to the Property that you are claiming the Defendant is obligated to pay according to the

Policy for the Loss, or any portion thereof.

RESPONSE:

       18.     Identify each person you expect to call as a witness in this case, provide a summary

of the information they have, and describe what you expect each such person will testify about.

RESPONSE:

       19.     Identify each and every document and tangible item which you believe supports

your allegations in the Complaint, and identify the custodian of each such document.
RESPONSE:

       20.     Have you ever filed for bankruptcy? If so, for each such bankruptcy, please describe

the location of the court, the date you filed for bankruptcy, identify any trustee appointed by any

bankruptcy court or otherwise, identify each creditor involved in any bankruptcy, the date it was

closed, and a description of any bankruptcy proceeding that is not closed at this time.

RESPONSE:

       21.     Identify each person who participated in any removal of any item of, or portion of

property, personal property, furnishings, furniture or fixtures from the Property from the date of

the Loss to the present, whether such property was claimed by you to be damaged in the loss or

not, and describe each such item or portion that was removed by each person identified.

RESPONSE:

       22.     Identify each person who participated in any repair, cleaning, or refurbishment of

any portion of property, personal property, furnishings, furniture or fixtures on or from the

Property from the date of the Loss to the present.

RESPONSE:

       23.     Identify any improvements, modifications, repairs or alterations made to the

Property from the date you purchased the Property to the present; and indicate if permits were

secured for such improvements, modifications, repairs or alterations, and, if so, identify the person

from whom the permits were obtained and on what date(s) the permits were applied for and what

date(s) there were obtained.

RESPONSE:

       24.     Identify each insurer, or person, to whom you have made any claim for any damage

to property where you were residing or which you occupied as an abode, whether temporarily,
seasonally or year-round, and for each claim, provide the date you presented it, describe the

property which was damaged, provide the total dollar amount of the claim which you presented,

the amount paid to you or on your behalf by the insurer or person to whom you made such claim,

and the date of that payment.

RESPONSE:

       25.     For each insurance policy you had which was in effect on the date of the Loss,

identify the insurer each person insured thereunder, the type of policy, and the dollar amount of

each type of coverage thereunder.

RESPONSE:

       26.     For each insurance policy which provided any coverage to the property or to any

portion thereof on the date of the Loss, identify the insurer, each person insured thereunder, the

type of policy, and the dollar amount of each type of coverage thereunder.

RESPONSE:


                    REQUESTS FOR PRODUCTION OF DOCUMENTS

       1.      Any and all documents in any way related to any communication between you and

Defendant, in any way related to the Loss, the Claim or the Property, which documents should

include but not be limited to letters, faxes, electronic mail, and telephone bills showing telephone

calls, online forms and submissions.

RESPONSE:

       2.      Any and all documents in any way related to any communication between you and

any public adjuster in any way related to the Loss, the Claim or the Property.

RESPONSE:

       3.      Any and all documents related to any communication between you or anyone on
your behalf and any insurance agent, in any way related to the Loss, the Claim or the Property,

which documents should include but not be limited to letters, electronic mail, and telephone bills

showing telephone calls, and online forms and submissions.

RESPONSE:

       4.      Any and all sworn proof of loss forms executed by you or any other person in any

way related to the Loss, the Claim or the Property.

RESPONSE:

       5.      Any and all documents in any way relating to your compliance with the insured’s

post-loss obligations under the Policy, which documents should include but not be limited to:

those showing compliance with the obligation to promptly report the loss, to make reasonable and

necessary repairs or modifications to protect the Property, or any items or personal property

contained within the Property, from further damage, loss, or disposal.

RESPONSE:

       6.      Any and all receipts, invoices and itemized statements for any services of any kind

performed at the Property by you and/or any person at your direction, in any way relating to the

Loss or the Claim. If you are not able to provide such documents, identify each such person in

your Answer to Interrogatories Number 21 and 22.

RESPONSE:

       7.      Any and all contracts or agreements between you and any other person concerning

repair, demolition, remediation, and cleanup or cleanout of the Property from the date of Loss to

the present.

RESPONSE:

       8.      Any and all receipts or related documents in any way relating to purchased, rented
or leased products or equipment utilized in any repairs, demolition, remediation, and cleanup or

cleanout of the Property from the date of the Loss to the present.

RESPONSE:

       9.      Any and all documents evidencing expenditures by you or on your behalf for repair,

demolition, remediation, and cleanup or cleanout of the Property or any portion thereof, or any

personal property, which documents may include but not be limited to canceled checks for repairs,

receipts, invoices, itemized statements, or any other evidence of payment for such repairs,

reconstruction, modification or restoration of the Property, or in any way relating to the damages

you are claiming in this case.

RESPONSE:

       10.     If as part of this litigation you are seeking reimbursement/indemnification for

replacement or repair of any property, personal property, furnishings, furniture or fixtures

allegedly damaged in the Loss, produce any and all documents evidencing the repair and/or

replacement of any such property, including but not limited to estimates, proposals, contracts,

subcontracts, cancelled checks, credit card slips or statements, brochures, appraisals, invoices,

receipts, and purchase orders.

RESPONSE:

       11.     Any and all photographs, videos, documents or other illustrative representations

which depict the interior or exterior of the Property or any portion thereof, or any personal property

damaged in the Loss, before the alleged date that the Loss occurred.

RESPONSE:

       12.     Any and all photographs, videos, documents or other illustrative representations

which depict the interior or exterior of the Property or any portion thereof, or any personal property
damaged in the Loss after the time of discovery of the Loss, before any repairs were performed or

replacement occurred.

RESPONSE:

        13.     Any and all photographs, videos, documents or other illustrative representations

which depict the interior or exterior of the Property or any portion thereof or any personal property

damaged in the loss after the Loss and after repairs were performed.

RESPONSE:

        14.     Any and all documents in any way related to any communication between you and

any mortgagee or note holder, in any way relating to the Loss or the Claim, which documents

should include but not be limited to any communication concerning foreclosure, a risk of

foreclosure, mortgage modifications, and/or any related documents.

RESPONSE:

        15.     Any and all documents in any way relating to any prior insurance claims regarding

any property damage made by you or any resident of the Property, or any other place you were

residing.

RESPONSE:

        16.     A copy of each resume, curriculum vitae, and other document listing the

qualifications of each and every expert and/or consultant hired by you or on behalf of you who

may testify at trial.

RESPONSE:

        17.     A copy of each document, including but not limited to, each photograph, video,

plan, contract, permit or application therefor, invoice, receipt or other document reflecting or

pertaining in any way to any and all construction on the Property and/or to any and all construction,
repair or remodeling work performed on any element of the Property.

RESPONSE:

       18.     A copy of each document, including but not limited to, each bill, estimate, invoice,

receipt, photograph, video, plan, contract or document reflecting or pertaining in any way to the

maintenance, repair or construction on any element of the Property.

RESPONSE:

       19.     A copy of each document, including but not limited to, each photograph, video,

plan, contract or document reflecting or pertaining to the condition of any element of the Property

or to any damage incurred by any element of the Property.

RESPONSE:




                                                     Respectfully submitted,

                                                     /s/ Perry A. Adanick
                                                     Hon. James P. Nolan, II
                                                     Hon. Perry A. Adanick
                                                     Rolfes Henry Co., LPA
                                                     10200 Forest Green Blvd., Suite 602
                                                     Louisville, KY 40223
                                                     P: (502) 371-4000
                                                     F: (502) 371-4009
                                                     jnolan@rolfeshenry.com
                                                     padanick@rolfeshenry.com
                                                     Counsel for Defendant, American Bankers
                                                     Insurance Company of Florida
                               CERTIFICATE OF SERVICE

       It is hereby certified that a true and accurate copy of the foregoing was served, via the
Court’s electronic filing system and/or via first-class mail, and facsimile, this the 17th day of
December, 2020, upon the following:

Stewart C. Burch
Logan Burch & Fox
114 West Clinton Street
Frankfort, KY 40601
sburch@lgpllc.com
Counsel for Plaintiffs



                                                    /s/ Perry A. Adanick_____________
                                                    Perry A. Adanick
